Title: To John Adams from Joseph Ward, 26 July 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Morristown July 26th. 1777
     
     Yesterday I received your Favour of the twentieth Instant, while on my way from North River to this place. The Army is now on its march towards Philadelphia.
     You inform me that Congress is impatient for my Returns; I have long been exceedingly unhappy because it hath not been in my power to carry the System for mustering the Army fully into execution. I made an Abstract of all the Muster Rolls that I could obtain, (previous to the tenth Instant) and delivered it to the Adjutant General (agreeable to the Order of Congress) and requested him to forward it as soon as possible. I am at a loss to account for its not having been received. I did not receive Col. Varick’s Returns from Ticonderoga until some time after making out the Abstract which I returned to the Adjutant General, they must be put into my next general Abstract.
     I am at last informed by a Letter from the Deputy Muster Master at Peekskill, that he hath compleated the mustering the Troops in General Putnams Division, and will forward the Returns by the first conveyance.
     I have wrote repeatedly to Mr. Yates, Deputy Muster Master General for the Southern Department, but have never received any answer, nor heard from him since his appointment.
     I beg leave, Sir, to mention the reasons why it has not been in my power to carry the Orders of Congress respecting my Department fully into execution. I could not obtain Deputy Muster Masters for the several Divisions, by reason that such persons could not be found as the General judged were proper for the Office; five were wanted for the five grand Divisions in this Army, and but two could be obtained until the Army was nearly mustered; one of those, having connexions favourable for the purpose, was employed by the General to procure intelligence, which took up much of his time, and before he had completed the mustering one Division, he resigned the Office. The other was interrupted for a considerable time, by a complaint against his political character, but continues and is a good Officer. Col. Bradford, Deputy Muster Master General, was obliged to do the duty of several Muster Masters, (as far as he was able, but was part of the time indisposed and unable to attend any duty.) Consequently I was obliged to do the duties of his Office, in superintending at the musters &c., in addition to my own. In fact, we have done three times the labour that was assigned us by the Orders of Congress, for want of Deputy Muster Masters, notwithstanding the business of the Department has been so much delayed. In Addition to those difficulties, the Army has been so much in motion that the Officers could find but little time to make out their Muster Rolls, and to attend to mustering their Regiments; and the duty being new and burdensome it was with difficulty performed, by many of the Officers.
     The difficulties above mentioned I have from time to time acquainted the General with, such of them as he could remedy he has, but you are sensible, Sir, that many of them did not admit of a remedy. I did not trouble Congress with the disagreeable detail, as I knew their time was precious, and I hoped by constant exertions and more favourable circumstances to accomplish their wishes. I have not yet succeeded, but am nearer in some respects, as there are now Deputies to the respective Divisions, and I trust my next Return will be much larger than the last.
     Although my Office is of no value to me, (as I sacrifice my pri­vate interest every day I continue in it) yet the approbation of Congress I esteem inestimable, and my utmost exertions I trust will ever testify that I am to merit that approbation by serving my Country. However, as it is probable some other person might serve the public to more advantage, and as I can have no views but the public interest, (in this Office) I should, if agreeable to Congress, be glad to resign it. Some of the most material difficulties attending my Department I mentioned a few days since to the Committee of Congress, who were at Head Quarters, which I supposed would render it unnecessary to make a further representation. If any further is requisite please to inform me. I have taken the liberty to mention those matters pretty fully (however uncorrectly) and if you, Sir, judge it proper, please to mention them to such as have a right to know them.
     I could wish that the number of Muster Rolls was much lessened; but this I mentioned in a former Letter, and also to the Committee; likewise increasing the pay of the Deputy Muster Masters.
     I beg leave to observe, that a general Return of Musters, can never all bear one date and be made regular as the common Returns of an Army, because great part of the month is spent in mustering the different Regiments and Companies, consequently the Rolls will have different dates; and when, the whole are mustered, they must be transmitted to the Deputy Muster Master General, he makes the Regimental Abstracts and transmits them to the Muster Master General, which by the great distance of the several Departments and Posts requires much time; therefore of necessity the General Abstract will ever be delayed long after the troops are mustered.
     I must make an apology for tiring your Eyes to read so much for so little Sentiment, but as Pope once observed, “If I had not been in a hurry I should have been shorter.” I am Sir most truly and Respectfully Your most Obedient and very Humble Servant
     
      Joseph Ward
     
     
      P.S. Although general Abstracts could not be regularly made, I trust the most material intention of Congress is answered, which was that the Men should not be paid until they were mustered, to prevent fraud to the public and to individuals—and I believe none have drawn pay until they were mustered. The Paymaster General makes it a rule not to receive a pay Roll unless it is accompanied with a muster Roll.
      
      Unfortunate indeed must his situation be whose utmost efforts in the way of duty cannot gain approbation—but such has been the lot of many. Circumstances sometimes render this inevitable. However, Time will commonly do everyone justice. Conscience bids me say, that I have applyed to the duties assigned me with a laborious attention. I trust the facts I have related will justify me, if not, I will submit to censure with a respectful silence.
     
    